NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10102

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00140-MCE-1

 v.
                                                MEMORANDUM*
RAFAEL PAHUA MARTINEZ, a.k.a.
Miguel Pahua Martinez, a.k.a. Enrique
Pahua Montano,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Rafael Pahua Martinez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 252-month sentence for conspiracy to

distribute and to possess with intent to distribute methamphetamine, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738

(1967), Martinez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Martinez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Martinez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    18-10102